750 N.W.2d 589 (2008)
GRIEVANCE ADMINISTRATOR, Petitioner-Appellee,
v.
Frederick L. McDONALD, Respondent-Appellee, and
Dyann Salmi, Appellant.
Docket No. 133985.
Supreme Court of Michigan.
June 25, 2008.
On order of the Court, the motions for extension of time to file briefs are GRANTED, but the request for permission to file a sealed ex parte response is DENIED, except that the two exhibits attached under seal to petitioner Grievance Administrator's answer to the application shall remain under seal. By order of October 19, 2007, the petitioner Grievance Administrator and the respondent attorney were directed to answer the application for leave to appeal the May 1, 2007 order of the Attorney Discipline Board, the Attorney Discipline Board was invited to file a brief, and the appellant was permitted to file a reply brief. The briefs having been received, the application for leave to appeal is again considered, and it is DENIED, because we are not persuaded that the questions should be reviewed by this Court.